DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 9/23/2020 has been acknowledged by the Examiner. Currently claims 1 and 3-14 are pending, claims 1, 4, 5, 10, and 11 have been amended, claim 2 has been canceled, and claim 14 is newly added. A complete action on the merits of claims 1 and 2-14 follows below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “wherein two of the head straps extending from.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation is one of or other than “each lateral side is respectively connected to a head strap.” For the purposes of compact prosecution the Examiner interprets the limitation to be –wherein each head strap connected to the lateral sides extends from --.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gammons (Pub. No. 2012/0130457) in view of Krinke (Patent No. 3,440,660), and in further view of Elkins (Pub. No. 2014/0046411).  
Regarding claim 1, Gammons teaches a head cap for securing against the head of a person in use (Fig. 1 [0001] thermal pads for applying temperature controlled therapy to pars of a person’s body; head pad 100A), the head cap comprising: a head portion for surrounding the scalp of the person (flaps 208, 204, primary section 202) wherein the head portion includes a front part (flaps 208); a rear part connected to the front part (202); and a slit (slit between panels 208, Figs. 2 and 4) extending from a front 
and
a neck portion for surrounding the neck of the person and connected to the rear part (flaps 206 are connected to primary section 202); 
wherein the neck portion has exterior lateral sides , and each exterior lateral side is provided with a first attachment member ([0046][0100] Gammons generally provides the pad 100 can be attached to itself . Gammons includes a plurality of hook portions 210 of hook and loop fastening system that are configured to adhere to the non-woven material on the surface of the pad. Therefore, the exterior portions of the neck flaps 206 at the lateral sides which are capable of adhering to a hook portion are considered to be the first attachment member); and 
wherein the front part has lateral sides (flaps 204).
Gammons does not teach the slit is a closeable slit. 
However, Krinke teaches a head cap comprising a closable slit extending from a front outermost edge of the front part towards the rear part (Col. 1; lines 44-50; releasable fasteners zippers are provided to interconnect the side walls of the headgear).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slit in Gammons such that it is a closeable slit for the purposes of releasably interconnecting the panels 208 in the head gear. 

However, Elkins teaches a device within the same field of invention (Headliner cooling system), comprising a head and neck portion wherein the front part includes a head strap provided with a second attachment member for attachment to a first attachment member on a neck portion ([0038] further straps 46 may have Velcro compatible surface areas to further aid in securing collar 44 to cap portion 43). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neck portion and front part of the head portion of the Gammmons/Krinke combination to further include head straps and second attachment member capable of attaching to a first attachment member of the lateral sides of the neck portion for the purposes of further aiding in securing the neck portion to the head portion as taught by Elkins [0038]. 
Regarding claim 3, the combination teaches the limitations of claim 1 as previously rejected above. Krinke teaches wherein the closeable slit is provided with a zipper or ziplock (Col. 1 lines 44-50). 
Regarding claim 4, the combination teaches the limitations of claim 1 as previously rejected above. Gammons/Krinke and Elkins teaches wherein the first and second attachment members are made of hook and loop fastener material (hook and loop fastening system). 
Regarding claim 5, the combination teaches the limitations of claim 1 as previously rejected above. Gammons teaches wherein the neck portion further 
Regarding claim 6, the combination teaches the limitations of claim 5 as previously rejected above. Gammons teaches wherein the third and fourth attachment members are made of hook and loop fastener material ([0100] the function of fastening or securing the pad 100 to itself is implemented by a hook and loop fastening system). 
Regarding claim 7, the combination teaches the limitations of claim 5 as previously rejected above. Gammons teaches wherein at least one part of the first neck strap and the second neck strap forms the exterior lateral side of the neck portion at which the first attachment member is arranged (the first and second flaps 206 surround the neck portion and form the exterior lateral sides of the neck portion . The non-woven material on the exterior of the flaps 206 are the first attachment materials and are configured to adhere to hook portions 210c, d). 
Regarding claim 9, the combination teaches the limitations of claim 5 as previously rejected above. Gammons teaches wherein the third attachment member is attached to an interior side of the first neck strap while the fourth attachment member is attached to an exterior side of the second neck strap; or wherein the third attachment member is attached to an exterior side of the first neck strap while the fourth attachment member is attached to an interior side of the second neck strap ([0046][0100] the 
Regarding claim 10, the combination teaches the limitations of claim 1 as previously rejected above. Elkins teaches wherein each second attachment member is provided at an interior side of the associated head strap (Figs 3A, 3B straps 46 have Velcro compatible surface areas). 
Regarding claim 11, the combination teaches the limitations of claim 1 as previously rejected above. Elkins teaches wherein the head strap connected to at least one of the lateral sides includes one second attachment member provided at an interior side thereof (Figs 3A and 3B illustrate the interior side is adhered to the exterior portion of the cap and collar). While Elkins provides straps 36 may have Velcro compatible surfaces, it is silent about specifically teaching the second attachment member provided at an exterior side thereof. However, Gammons generally provides the non-woven material on the exterior of pad 100 is configured to the hook portions in the interior of the pad. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head straps such that the second attachment member is provided at an exterior side since Gammons teaches the pad 100 can adhere to itself and a user would be capable of adjusting the tightness of the straps. 
Regarding claim 12, the combination teaches the limitations of claim 1 as previously rejected above. Gammons teaches the head cap being made of a flexible material (The figures illustrates the head cap can be folded).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gammons (Pub. No. 2012/0130457) in view of Krinke (Patent No. 3,440,660), Elkins (Pub. No. 2014/0046411), and in further view of Myoga (Patent No. 5,904,662). 
Regarding claim 8, the Gammons/Krinke/Elkins combination teaches the limitations of claim 5 as previously rejected above. Gammons/Krinke/Elkins does not teach wherein at least one of the first neck strap or the second neck strap includes an opening for receiving the laryngeal prominence of the person.
However, Myoga provides for a cervical collar comprising an opening 20 provided in the central portion of the inner section 14 such that when the blank is folded and fitted about the neck of a wearer, the opening registers with the Adams apple projection of the larynx; Col. 3 lines 55-60. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one of the first neck strap or the second neck strap to include an opening for receiving the laryngeal prominence of the person for the purposes of relieving pressure on the larynx and optimizing comfort of the wearer as taught by  Myoga.  
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gammons (Pub. No. 2012/0130457) in view of Krinke (Patent No. 3,440,660), Elkins (Pub. No. 2014/0046411), and in further view of Rozental (Pub. No. 2016/0354232). 
Regarding claim 13, the combination teaches the limitations of claim 1 as previously rejected above. Gammons does not teach the head cap being made of a .
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gammons (Pub. No. 2012/0130457) in view of Krinke (Patent No. 3,440,660), Elkins (Pub. No. 2014/0046411), and in further view of Fronda (5,897,581).
Regarding claim 14, the combination teaches the limitations of claim 1 as previously rejected above.  The combination is silent about specifically teaching wherein two of the head straps extending from the part are connectable together around the chin of the person.
However, Fronda teaches a device within the same field of invention (headwear for use in applying cold to a person’s scalp) wherein two of the head straps are connectable together around the chin of the person (a pair of straps 12 which connect together to form a chin strap part 14 of the head wear; Figs 1- 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the headstraps in the combination of Gammons in view of Krinke and Elkins such that the head straps are connectable since it is the position of the Examiner that it provides the added benefit of securing the head portion with respect to the head by anchoring the straps from under the chin. 
Response to Arguments
Applicant's arguments filed 9/23/2020 have been fully considered but they are not persuasive. 
Applicant recites on page 6 of the remarks with respect to Elkins, “The cap 43 is a conformal heat exchanger used for surface cooling. But the neck brace 42, 44 is separate and distinct. It does not serve any cooling function… the Examiner counters that Elkins’ cap 43 may be bonded to the collar device, and that the straps 46 can be implemented to further secure the collar 42, 44 to the cap 43. Applicant wholeheartedly agrees and does not contend otherwise. However, the Examiner makes the statements as if the collar 44 is part of the conformal heat exchanger or cap 43. This is simply incorrect, and in direct conflict with Elkins’ straightforward disclosure.” 
The Examiner respectfully disagrees. The claims do not require a cooling pad or a cooling function. If Applicant were to positively recite such features in the claims, the Gammons already establishes that the head portion and neck portion provide for cooling of the head and neck respectively. Elkins is within the same field of invention of Gammons (a thermal therapy device providing cooling to the head of a person). Elkins similar to Gammons includes a head and neck portion. Elkins generally provides the straps 46 further secures the head and neck portions. Furthermore, the claim requires “the head cap comprising: a head portion for surrounding a scalp of the person…and a neck portion for surrounding the neck of the person.” It is the position of the Examiner that Gammons and Elkins both provide for this structure. In addition, the cooling function of the neck portion and head portion is immaterial to the head strap connecting and securing the neck portion and head portions. 

The Examiner respectfully disagrees because the claim only requires “each lateral side is respectfully connected to a head strap.” It is the position of the Examiner that the term connected as broadly as claimed covers releasably connected and since the straps are connected with Velcro to the cap, they read on the claimed limitation and therefore, Elkins provides for the teaching. If Applicant wishes to claim the straps are extending from the cap, then the Examiner suggests amending the claims to include limitations such as “integral” or “continuously extending.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kranz (DE 102005050970A1) teaches a head cap for securing against the head of a person in use, the head cap comprising a head portion (20)  for surrounding the scalp of a person, wherein the head portion includes a front part; a rear part and a neck portion (4) for surrounding the neck of the person and connected to the rear part (Fig. 6); wherein the neck portion has exterior lateral sides, and each exterior lateral side is provided with a first attachment member (Velcro); and wherein the front part has lateral sides, and each lateral side is respectively connected to a head strap provided with a second attachment member for attachment to the respective first attachment member (Fig. 5 two closures 22 extending continuously from the head portion 20 and attaching to the neck portion). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/Y.E/Examiner, Art Unit 3794